Citation Nr: 1617125	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  12-10 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an effective date earlier than December 17, 2010, for the award of dependency benefits for the Veteran's current spouse.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1962 to May 1965.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which added the Veteran's current spouse as a dependent, effective December 17, 2010.

The Veteran testified before a Decision Review Officer (DRO) in January 2012.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  On December 17, 2010, the RO was informed that the Veteran had married his current spouse on July [redacted], 2007.
 
2.  The RO awarded dependency benefits for the Veteran's current spouse, effective December 17, 2010, the date the Veteran informed VA that he was married to his current spouse. 


CONCLUSION OF LAW

The criteria for an effective date earlier than December 17, 2010, for the award of dependency benefits for the Veteran's current spouse, have not been met.  38 U.S.C.A. §§ 1115, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.4(b)(2), 3.31, 3.204, 3.401 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Under such circumstances, the duties to notify and assist pursuant to 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015) are not applicable.  See Mason v. Principi, 16 Vet. App. 129 (2002).  Further, VA has no duty to assist the Veteran in obtaining evidence where, as here, there is no reasonable possibility that any further assistance would aid in substantiating this claim.  See 38 U.S.C.A. § 5103A (West 2014); Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

II.  Legal Criteria and Analysis

The Veteran asserts that his wife should have been added as a dependent prior to December 17, 2010.  For the reasons that follow, the Board finds that an earlier effective date is not warranted.

The Veteran has a 30 percent or more rated service-connected condition may be entitled to additional compensation for a spouse.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).  

Regarding an award of additional compensation for dependents based on the establishment of a rating in the percentage specified by law for that purpose, the effective date will be the latest of the following dates: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the service member's award.  38 C.F.R. § 3.401(b).  The "date of claim" for additional compensation for dependents is the date of the Veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; otherwise, it is the date notice is received of the dependent's existence, if evidence is received within a year of notification of such rating action.  38 U.S.C.A. § 5110(f), (n); 38 C.F.R. § 3.401(b)(1).  The earliest date that an additional award of compensation for a dependent spouse can occur is the first day of the calendar month following the month in which the award became effective. 38 C.F.R. § 3.31.

VA will accept, for the purpose of determining entitlement to benefits under laws administered by VA, the statement of a claimant as proof of marriage, dissolution of a marriage, birth of a child, or death of a dependent, provided that the statement contains: the date (month and year) and place of the event; the full name and relationship of the other person to the claimant; and the social security number of the other person.  38 U.S.C.A. § 5124(a), (b); 38 C.F.R. § 3.204(a)(1).

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

As an initial matter, the Board observes that the Veteran meets the criteria for entitlement to additional compensation for a spouse based on having a 30 percent or more service-connected condition.  See 38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).  

The record reflects that the Veteran was married to J. E. A. on August [redacted], 2002, and that he and J. E. A. filed for divorce on April [redacted], 2007.  The record also shows that on December 17, 2010, the Veteran contacted the RO by telephone and stated that he was no longer married to J. E. A. and that their marriage had been terminated on June [redacted], 2007, in Medina County, Hondo, Texas.  The Veteran then stated that he had remarried on August [redacted], 2007 and that his current spouse was named S. B. K.

In a December 29, 2010 notice letter to the Veteran, the RO informed the Veteran that J. E. A. had been removed from his award, effective June [redacted], 2007, the date of the Veteran's divorce per the Veteran's December 17, 2010 telephone statement.  The RO also noted that S. B. K. had been added to the Veteran's award, effective December 17, 2010, which was the date of claim.  This notice letter was sent to the Veteran's address of record.

In February 2011, the Veteran submitted a notice of disagreement contesting the effective date assigned for the award of dependency benefits for the Veteran's current spouse.  He specifically requested that the effective date of adding S. B. K. to his award should be in August 2007, when he and S. B. K. were officially married.  In support of his contentions, the Veteran submitted a divorce decree showing that he had been legally separated from J. E. A. since October 23, 2003 and that he officially filed for divorce on April [redacted], 2007.  He also submitted a marriage certificate showing that he married S. B. K. on August [redacted], 2007.  

At his January 2012 DRO hearing, the Veteran testified that his marriage to his previous wife, J. E. A., was terminated on June [redacted], 2007 and that he married his current wife, S. B. K. on August [redacted], 2007.  He also claimed that, during this period of time, he made a phone call to the VA (slightly before the new marriage) and informed someone that he was going to get a divorce from J. E. A. because they had not lived together for four or five years.

The Board acknowledges that the Veteran has been married to his current wife since August 2007.  However, the Veteran did not inform the RO of his marriage to S. B. K. until December 17, 2010.  Despite the Veteran's contention that he called the RO back in 2007 and notified the RO of his pending divorce, the record does not include any documentation of that contact.  Accordingly, the Board must conclude that the Veteran did not provide the proper documentation and information regarding his current marriage until December 17, 2010, more than one year after his marriage.  It should be noted that the Veteran sent in other documents related to employment, but never discussed the status of his marriage and divorce.

A review of the Veteran's claims file shows that he was receiving additional compensation for a spouse, J. E. A., beginning September 1, 2002.  On December 17, 2010, the Veteran called the RO, informed the RO that he was no longer married to J. E. A., and indicated that the divorce was final on June [redacted], 2007.  Based on the information provided by the Veteran, the RO removed J. E. A. from the Veteran's award on July 1, 2007, the first of the month after the divorce.  The RO also added the Veteran's new spouse, S. B. K., from the date of claim because the Veteran did not inform the RO within a year from the date of his marriage.  This action created an overpayment for the removal of J. E. A.  Nevertheless, based on current laws and regulations, the RO appropriately determined that S. B. K. could not be added from the date of the marriage because the claim was not timely received within a year from the date of the marriage.

After considering the facts of this case, the Board finds that there is no legal basis to assign an effective date prior to December 17, 2010, for the award of dependency benefits for the Veteran's current spouse.  Although the Board is sympathetic to the Veteran's claim, an effective date earlier than December 17, 2010 is not warranted on any legal basis based on the evidence of record.  See Sabonis, 6 Vet. App. at 430 (finding that where the law is dispositive of the claim, it should be denied because of lack of legal entitlement under the law).


ORDER

Entitlement to an effective date earlier than December 17, 2010, for the award of dependency benefits for the Veteran's current spouse, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


